Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1-13 are pending.
	Claims 1-7 and 13 are allowed.
	Claims 8-12 are cancelled.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Francis Ng, SCIEX, on 25 May 2021. The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 1, lines 6-7, replace “beads; labelling” with --beads, wherein the released glycans are associated with the plurality of magnetic particles by adding acetonitrile; 
	Claims 8-12 are canceled;
	
Examiner’s Comment
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The objection to the disclosure, with regard to the Abstract containing unacceptable language, in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021, in which an amended abstract was filed.
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021, in which an amendment to the specification was filed.

Claim Objections
The objection to Claim 5, in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021, in which the cited claim was amended. 
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-7 under 35 U.S.C. §103 as being unpatentable over Zhang et al. as evidenced by Seeberger in view of Schirmann et al. as evidenced by Pearson, in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021, and the Examiner’s Amendment authorized by Applicant.
The rejection of Claims 8 and 9 under 35 U.S.C. §103 as being unpatentable over Zhang et al. as evidenced by Seeberger in view of Schirmann et al. as evidenced by Pearson, as applied to claims 1-7 above, and further in view of Lau et al., in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021, and the Examiner’s Amendment authorized by Applicant.

Terminal Disclaimer
The terminal disclaimer filed on 02 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,247,745 B2 has been reviewed and was approved on 02 June 2021.  The terminal disclaimer has been recorded.
It is noted that the terminal disclaimer was filed in order to obviate a potential obviousness-type double patenting rejection of instant claims 1, 2, 5 and 13 over claims 1-3, 5, 7, 9 and 12-14 of Patent No. 10,247,745 B2.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Zhang et al. (WO 2012/170491), and Lau et al. (US 2012/0045767) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of purifying glycans, comprising the following steps: 1) reacting a sample containing one or more glycoconjugates with a deglycosylation reagent to release glycans; 2) associating the released glycans with a plurality of magnetic particles containing negatively charged carboxyl groups; 3) associating the released glycans with the plurality of magnetic particles by adding acetonitrile; 4) labelling the released glycans in a reductive amination based reaction while the released glycans are associated with the magnetic particles; 5) applying a magnetic field to draw down the plurality of magnetic particles having the released glycans associated therewith; 6) removing a supernatant from the drawn-down magnetic particles so as to remove the deglycosylation reagent and deglycosylated sample; and 7) eluting the glycans from the magnetic particles. The glycoconjugates may be glycopeptides, peptidoglycans, glycolipids or lipopolysaccharides.

Zhang et al. shows using hydrazide coated superparamagnetic silica particles to isolate glycans or glycopeptides. The method comprises: 1) releasing glycans from glycoproteins in a sample using a deglycosylation agent; 2) conjugating the released glycans to a solid support which comprises superparamagnetic hydrazide beads or nanoparticles; 3) removing non-glycan species from the sample; 4) hydrolyzing the glycans from the solid support; and 5) isolating the glycans released from the solid 
Zhang et al. does not show associating the glycans (which are released from glycoconjugates, such as glycopeptides, by using a deglycosylation agent) with negatively (carboxyl) -charged magnetic particles via the use of acetonitrile.

Lau et al. shows magnetic beads having surface glycoconjugates and methods of making such beads. Compositions comprise a paramagnetic bead and a plurality of hydrophilic copolymer bridges being covalently bonded to the paramagnetic bead. The paramagnetic bead may be modified to include a functional group, such as a carboxyl group. A reaction scheme for providing a composition comprising a carbohydrate moiety attached to a hydrophilic bridge, as a polymerizable sugar, includes the use of acetonitrile to copolymerize the carbohydrate moieties onto the magnetic bead to give a polyvalent magnetic bead.
Lau et al. does not show the use of acetonitrile in a method for purifying glycans.

Zhang et al. and Lau et al. do not show, individually or in combination, the claimed method of purifying glycans in which released glycans are associated with negatively-charged carboxy-coated magnetic beads using acetonitrile. Applicants have surprisingly discovered that the carboxylate-modified surface of a carboxyl-coated .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651